
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 480
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Eddie Bernice Johnson of
			 Texas submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing and honoring the historic
		  election of women to the Kuwait parliament and its implications for gender
		  equality in the region.
	
	
		Whereas four women lawmakers won parliamentary seats for
			 the first time in Kuwait’s general elections on May 16, 2009, marking an
			 historic event for the country, the region, and for women’s rights;
		Whereas the women elected to parliament in this historic
			 election include Dr. Massouma al-Mubarak, Dr. Rola Dashti, Dr. Salwa al-Jassar,
			 and Dr. Aseel al-Awadhi;
		Whereas Dr. Massouma al-Mubarak was also appointed as the
			 country’s first female cabinet member in 2005 and is a long-time advocate in
			 the field of women’s rights in Kuwait;
		Whereas Dr. Rola Dashti is the 2005 winner of the King
			 Hussein Humanitarian Award, the first woman elected to chair the Kuwaiti
			 Economic Society, and an advocate for social equality and a larger role for
			 women in public life;
		Whereas Dr. Salwa al-Jassar is an education professor at
			 Kuwait University and chair of the Women’s Empowerment Center;
		Whereas Dr. Aseel al-Awadhi is a philosophy professor at
			 Kuwait University and stressed the importance of outreach to the youth in
			 Kuwait throughout her campaign;
		Whereas of the 210 candidates running for the 50
			 parliament seats, 16 of these were women;
		Whereas women received the right to vote and run for
			 office in 2005 and these elections represent only the third time that women
			 have participated in the political process, signifying dramatic progress for
			 women’s rights in only four years since receiving suffrage;
		Whereas these results signify support of women’s role in
			 government and politics and a move towards equal rights for women, adding a new
			 precedent to Kuwait’s democratic traditions;
		Whereas the four women elected did so without formal
			 organized party support or a quota-based system for seats in parliament, making
			 this a significant achievement for democracy in the region;
		Whereas these candidates ran for office and women
			 exercised their right to vote in the face of conservative backlash and calls
			 for a boycott of women candidates; and
		Whereas the political process and subsequent election of
			 women to the parliament were conducted in a peaceful and transparent manner:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes and honors the historic election
			 of women to the Kuwait parliament and its implications for gender equality in
			 the region; and
			(2)honors those who
			 fought for women’s suffrage and advocated for the advancement of the status of
			 women in Kuwait.
			
